Appellate Case: 20-5100     Document: 010110694190       Date Filed: 06/08/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 8, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JOHNNY KASH BRYANT,

        Petitioner - Appellant,

  v.                                                           No. 20-5100
                                                   (D.C. No. 4:17-CV-00468-CVE-JFJ)
  JANET DOWLING,                                               (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Kimberly Penix, Alderman Law Firm, Fort Collins, CO, for Petitioner - Appellant.

 Joshua L. Lockett, Assistant Attorney General, Office of the Attorney General for the
 State of Oklahoma, Oklahoma City, OK, for Respondent - Appellee.
                         _________________________________

 Before HARTZ, SEYMOUR, and BALDOCK, Circuit Judges.
                   _________________________________

       Johnny Kash Bryant was convicted in Oklahoma state court of molesting the

 6-year-old daughter of his former stepdaughter. See Okla. Stat. tit. 21 § 1123. After

 unsuccessfully pursuing a direct appeal and postconviction proceedings in state court,

 Mr. Bryant sought relief under 28 U.S.C. § 2254 in the United States District Court

 for the Northern District of Oklahoma. The district court denied relief but granted a



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-5100    Document: 010110694190        Date Filed: 06/08/2022       Page: 2



 certificate of appealability (COA), see 28 U.S.C. § 2253(c)(1) (requiring COA to

 appeal denial of relief under § 2254), on several issues relating to his claims of

 prosecutorial misconduct—that the prosecutor knowingly put on perjured testimony

 by the victim and her mother and that the prosecutor improperly told the jury to

 convict him not only on the charge of molesting the victim but also because of his

 molestation of his former stepdaughter. Exercising jurisdiction under 28 U.S.C.

 §§ 1291 and 2253, we affirm the district court’s denial of relief. The state court

 reasonably ruled that the prosecutor did not knowingly put on perjured testimony and

 that the prosecutor’s statements did not deny Mr. Bryant a fair trial.

       I.     BACKGROUND

       We summarize the incriminating testimony by the chief prosecution witnesses:

 LaVona Bryant (Mr. Bryant’s ex-wife), her daughter (and Mr. Bryant’s former

 stepdaughter) Maghan Yeoman, and the victim M.B. (Ms. Yeoman’s daughter). Ms.

 Yeoman testified that on the evening of November 6, 2011, Mr. Bryant visited her

 home, where she was living with her boyfriend, Ms. Bryant, and Ms. Yeoman’s four

 children in Tulsa, Oklahoma. When Ms. Yeoman arrived home from work she was

 not pleased to see him on the porch. She told Mr. Bryant not to enter the house. After

 the children finished dinner she got them ready for bed. Her 6-year-old daughter

 M.B. went to sleep on a queen-size fold-out couch, and Ms. Yeoman went to sleep

 herself. She got up about 4:30 or 5 a.m. and went to work between 6 and 6:30 a.m.

 While on her way out she saw in the darkness a lump on the fold-out couch and

 assumed it was her mother and M.B.

                                            2
Appellate Case: 20-5100    Document: 010110694190        Date Filed: 06/08/2022       Page: 3



       Ms. Bryant testified that about midnight or 1 a.m., she came in from the porch

 and went to sleep on the fold-out couch, with M.B. sleeping on a mattress next to the

 couch. When Ms. Bryant went to sleep, Mr. Bryant was still outside on the porch.

 Ms. Bryant awoke at 5:30 a.m. and saw Mr. Bryant on the floor next to the fold-out

 couch; but when she got up at 6 or 6:30 a.m., after Ms. Yeoman had left for work, she

 discovered Mr. Bryant sleeping on the couch next to M.B. Angry, she woke him up

 and told him to leave. After he left, she asked M.B. whether she felt well enough to

 go to school because she had recently been sick. M.B. responded, “I would have been

 feeling better i[f] Peepaw would have left me alone all night,” and, “Peepaw was

 messing with me all night long.” R., Vol. III at 320. M.B. said Mr. Bryant had been

 “rubbing on her tutu.” Id. The police were called.

       M.B. testified at trial that on the night in question Mr. Bryant came into the

 house about 8 p.m. and got on the fold-out couch next to her, with Ms. Bryant on the

 other side of her. Mr. Bryant repeatedly touched her until about 1 a.m. She said that

 Mr. Bryant had “pushed in on my toolly” with his hand over her underwear, and “[i]t

 kind of hurt.” Id. at 230. (Using a diagram she had identified her “toolly” as her

 vagina.) At one point Mr. Bryant “pulled [M.B.] on top of him” and “moved his legs

 a little bit.” Id. at 231–32. M.B. was unable to identify Mr. Bryant in the courtroom,

 but she gave the name of the person who touched her, said that person was her step-

 grandfather, and described him in a general sense (that he was a white man in his 40s

 or 50s who always wore a toolbelt).



                                            3
Appellate Case: 20-5100    Document: 010110694190         Date Filed: 06/08/2022    Page: 4



       Ms. Yeoman also testified about prior sexual assaults by Mr. Bryant. When she

 testified, she was 29 years old. But while she was 4 to 14 and then again at age 17,

 she was molested by Mr. Bryant when he lived in the same household as Ms.

 Yeoman and her mother. She recounted several specific instances of molestation. The

 abuse reached the point that in 1998, when Ms. Yeoman was 14 years old, she

 reported the abuse and Oklahoma’s Department of Human Services (DHS) took

 custody of her.

       The jury convicted Mr. Bryant of molesting M.B. and recommended a

 sentence of 99 years’ imprisonment and a $10,000 fine. The judge accepted the

 recommended sentence. Mr. Bryant filed his § 2254 application in 2017. In an

 amended application he alleged among other things that the prosecutor committed

 misconduct by (1) knowingly presenting false testimony from M.B. and Ms. Yeoman

 and (2) making improper comments that caused the jury to convict him for uncharged

 conduct against Ms. Yeoman and impose an excessive sentence. In 2020 the federal

 district court denied relief, but granted a COA on three issues. Mr. Bryant appealed

 on those issues and seeks a COA on several other issues. After receiving his opening

 and reply briefs, we appointed counsel to represent him on appeal and file a

 supplemental brief.

       II.    DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides

 that when a claim has been adjudicated on the merits in a state court, a federal court

 can grant habeas relief only if the applicant establishes that the state-court decision

                                             4
Appellate Case: 20-5100    Document: 010110694190          Date Filed: 06/08/2022        Page: 5



 was “contrary to, or involved an unreasonable application of, clearly established

 Federal law, as determined by the Supreme Court of the United States,” or “was

 based on an unreasonable determination of the facts in light of the evidence presented

 in the State court proceeding.” 28 U.S.C. § 2254(d)(1), (2). As we have explained:

       Under the “contrary to” clause, we grant relief only if the state court arrives
       at a conclusion opposite to that reached by the Supreme Court on a question
       of law or if the state court decides a case differently than the Court has on a
       set of materially indistinguishable facts.

 Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004) (brackets and internal

 quotation marks omitted). Relief is provided under the “unreasonable application”

 clause “only if the state court identifies the correct governing legal principle from the

 Supreme Court’s decisions but unreasonably applies that principle to the facts of the

 prisoner’s case.” Id. (brackets and internal quotation marks omitted). Thus, a federal

 court may not grant relief simply because it concludes in its independent judgment

 that the relevant state-court decision applied clearly established federal law

 erroneously or incorrectly. See id. Rather, “[i]n order for a state court’s decision to be

 an unreasonable application of [the Supreme] Court’s case law, the ruling must be

 objectively unreasonable, not merely wrong; even clear error will not suffice.”

 Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam) (internal quotation

 marks omitted). To prevail, “a litigant must show that the state court’s ruling was so

 lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Id. (ellipsis and

 internal quotation marks omitted). “AEDPA’s deferential standard applies not only to


                                             5
Appellate Case: 20-5100    Document: 010110694190         Date Filed: 06/08/2022      Page: 6



 claims the state court squarely addressed, but also to claims it reached only

 cursorily.” Ryder ex rel. Ryder v. Warrior, 810 F.3d 724, 740 (10th Cir. 2016).

 “When the state court does not explain its reasoning, the applicant must still show

 that there was no reasonable basis for the state court to deny relief.” Black v.

 Workman, 682 F.3d 880, 892 (10th Cir. 2012) (internal quotation marks omitted).

       Under AEDPA federal courts generally cannot grant relief unless the applicant

 has exhausted available remedies in state court. See 28 U.S.C. § 2254(b)(1). As Mr.

 Bryant concedes, he never raised standalone prosecutorial-misconduct claims in state

 court. If, however, the failure to exhaust was caused by ineffective assistance of

 defense counsel, then the prisoner may be able to pursue relief under § 2254. See

 Murray v. Carrier, 477 U.S. 478, 488 (1986) (“Ineffective assistance of counsel . . .

 is cause for a procedural default.”). To prevail on a claim of ineffective assistance, a

 defendant must show both that his counsel’s performance was deficient—“that

 counsel made errors so serious that counsel was not functioning as the ‘counsel’

 guaranteed the defendant by the Sixth Amendment”—and that “the deficient

 performance prejudiced [his] defense.” Strickland v. Washington, 466 U.S. 668, 687

 (1984). Therefore, the district court considered whether Mr. Bryant could overcome

 the failure-to-exhaust procedural bar on the ground that he had been prejudiced by

 ineffective assistance of counsel. In rejecting the § 2254 application the district court

 ruled that on each claim Mr. Bryant had either failed to overcome the procedural bar

 or failed to overcome AEDPA deference to the state courts’ decisions.

       Nevertheless, the district court granted Mr. Bryant a COA on three issues:

                                             6
Appellate Case: 20-5100     Document: 010110694190         Date Filed: 06/08/2022       Page: 7



        (1) whether the procedural default doctrine bars the prosecutorial-
        misconduct claim asserted in claim two of the amended petition, (2) if so,
        whether appellate counsel’s failure to raise a prosecutorial-misconduct
        claim on direct appeal, as asserted in claim four of the amended petition,
        excuses the procedural default of that claim, and (3) if so, whether
        prosecutorial misconduct deprived petitioner of a fair trial, as asserted in
        claim two of the amended petition.

 R., Vol. I at 774–75. We need not address the first two issues on which a COA was

 granted, because Mr. Bryant cannot prevail even if he can overcome any procedural

 default in state court.

        We reach this conclusion largely because we must defer to rulings by the

 Oklahoma Court of Criminal Appeals (OCCA) in this case. This may seem odd

 because Mr. Bryant did not raise any standalone prosecutorial-misconduct claims in

 that court. The OCCA did, however, substantively address some of those claims in

 the course of disposing of the claims that were raised before the OCCA. On appeal

 from the denial of his first state postconviction application, Mr. Bryant argued to the

 OCCA that appellate counsel rendered ineffective assistance in omitting from direct

 appeal claims that the prosecutor (1) knowingly presented false testimony from Ms.

 Yeoman, (2) knowingly presented false testimony from M.B., and (3) made an

 improper comment in his opening statement about uncharged conduct against Ms.

 Yeoman. In response the OCCA held:

        Examining Bryant’s claims of ineffective assistance of counsel, based on
        appellate counsel’s failure to adequately raise these claims, and pursuant to
        this Court’s decision in the Logan [v. State, 293 P.3d 969 (Okla. Crim.
        App. 2013)] and Strickland standards stated above, we find Bryant has
        failed to establish that appellate counsel’s performance was deficient or
        objectively unreasonable and has failed to establish any resulting prejudice.
        To support his ineffective assistance of appellate counsel claim, Bryant

                                              7
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022       Page: 8



        must show that appellate counsel would have prevailed on direct appeal had
        he argued trial counsel was deficient and that these enumerated errors
        resulted in prejudice. His claims as presented in this application for Post-
        Conviction relief do not support a finding that either trial or appellate
        counsel was ineffective. . . . Bryant’s ineffective assistance of trial and
        appellate counsel claims are without merit.

 R., Vol. II at 49–50 (emphasis added and citation omitted). By holding that Mr.

 Bryant had failed to show prejudice from the alleged ineffective assistance of

 counsel, the state court in effect ruled that the claims not brought by his counsel

 lacked merit. We defer to that ruling under AEDPA even though the state court

 addressed the merits of the prosecutorial-misconduct claims only in the course of

 resolving the prejudice prong of Strickland. See Goode v. Carpenter, 922 F.3d 1136,

 1159–60 (10th Cir. 2019). AEDPA permits us to resolve this case on the merits

 despite any failure of Mr. Bryant to exhaust the issues in state court. See 28 U.S.C.

 § 2254(b)(2) (“An application for a writ of habeas corpus may be denied on the

 merits, notwithstanding the failure of the applicant to exhaust the remedies available

 in the courts of the State.”).

               A.     False-testimony claims

        Under Napue v. Illinois, 360 U.S. 264 (1959), a violation of the Due Process

 Clause “occurs when (1) a government witness committed perjury, (2) the

 prosecution knew the testimony to be false, and (3) the testimony was material.”

 United States v. Garcia, 793 F.3d 1194, 1207 (10th Cir. 2015). Mr. Bryant asserts




                                             8
Appellate Case: 20-5100    Document: 010110694190       Date Filed: 06/08/2022    Page: 9



 that the testimony of M.B. and her mother, which was undoubtedly material, was

 perjured and the prosecution knew it.1

                     1.     Alleged perjury by Ms. Yeoman

       Mr. Bryant contends that the prosecution knowingly introduced false

 testimony by Ms. Yeoman that she had been molested by him when she was a child.

 This contention is based on a DHS report from October of 1998, which, according to

 Mr. Bryant’s supplemental brief on appeal, shows that Ms. Yeoman “recanted her

 allegations of abuse by Bryant in 1998.” Aplt. Suppl. Br. at 10. Mr. Bryant argues

 that the prosecutor knew from the DHS report the falsity of Ms. Yeoman’s testimony

 that he molested her when she was a child but presented her testimony anyway.

       We reject the claim. We are unsure about the exact contents of the DHS report

 referenced by Mr. Bryant because it is not copied in the record. But the jury did hear

 about the contents through questioning by defense counsel. Defense counsel first

 raised it on cross-examination of Ms. Yeoman, asking, “Did you ever tell [a] DHS

 worker that . . . you told Johnny that you were sorry you made up the allegations?”

 R., Vol. III at 295–96. Ms. Yeoman said no. The source of whatever statement was


       1
         As the factual support for these assertions, Mr. Bryant relies solely on
 evidence presented to the jury at trial. Thus, he would have the court determine that
 the prosecution knowingly put on perjured testimony when the jury obviously
 believed the testimony or believed that any falsity was immaterial to the result. We
 are not aware of any Supreme Court or Tenth Circuit precedent in which a Napue
 violation was supported solely by evidence presented to the jury. See Long v. Pfister,
 874 F.3d 544, 549 (7th Cir. 2017) (en banc) (noting that Supreme Court has never
 answered the question: “Does the Constitution forbid a conviction obtained when all
 material evidence is presented to the jury before it deliberates?”). But we do not rest
 our decision on that feature of this case.
                                            9
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022    Page: 10



  made turned out to be Ms. Bryant. Defense counsel asked her, “Do you recall telling

  a Mayes County DHS worker that your daughter, on October 14th of ’98, that your

  daughter said she dropped the charges and told Johnny she was sorry she made the

  allegations?” Id. at 332. Ms. Bryant said she remembered. On redirect the prosecutor

  asked Ms. Bryant, “Is it your understanding that [Ms. Yeoman] was stating that the

  allegations were in fact false?” Id. at 335. Ms. Bryant answered no.

         It is hardly unusual for family members to regret making criminal accusations

  against a relative. The testimony at trial was fully consistent with that having been

  the circumstance here. And the record does not compel the conclusion that Ms.

  Yeoman’s testimony about her abuse was so obviously false that the prosecution

  must have known that. The OCCA, by holding that Mr. Bryant was not prejudiced by

  the failure of his counsel to raise his claims of prosecutorial misconduct (in other

  words, holding that the claims lack merit), did not unreasonably apply the prejudice

  prong of Strickland to this claim. Deferring to the OCCA’s no-prejudice ruling, we

  deny relief on this claim. See Goode, 922 F.3d at 1159–60.

                      2.     Alleged perjury by M.B.

        Mr. Bryant also contends that the prosecution knowingly introduced perjured

  testimony by the victim, M.B. His briefs in this court claim two sources of support

  for this contention. First, he points to M.B.’s pretrial statements allegedly

  establishing that her allegations against Mr. Bryant were coerced by her mother and

  grandmother. The statements were in the following exchange during M.B.’s forensic

  interview by a child specialist with the Oklahoma Child Abuse Network, an

                                             10
Appellate Case: 20-5100     Document: 010110694190          Date Filed: 06/08/2022         Page: 11



  organization that provides mental-health support and conducts forensic interviews in

  child-abuse cases (the record contains a video of the interview, and we have

  interlineated our observations of nonverbal material):

        INTERVIEWER: [M.B.], did anybody tell you what to say when we talked
        in here?
        [M.B. drops marker on the ground and fumbles around trying to find it.]
        INTERVIEWER: Who told you something to say?
        M.B.: Both of them.
        INTERVIEWER: Both of them? Okay. What did they say about what to
        say in here?
        M.B.: Well, it was about my grandpa touching me.
        INTERVIEWER: It was about your grandpa touching you?
        M.B.: Mmhmm.

  State Ex. 3 at 00:27–00:28. Mr. Bryant interprets this exchange to mean that M.B.

  was told by her mother and grandmother to say (falsely) that he molested her. The

  government had another take on what happened, stating the following in rebuttal

  closing argument:

        I want you to watch M.B. and the timing of that question. Watch what
        M.B.’s doing. The marker that she had, and it falls on the ground, and M.B.
        is consumed. You can see her trying to find this marker. She gets up. She’s
        going behind the easel as she’s asking this question. She finally pops up she
        says, uh-huh, yeah, Grandma and Mom. What about? About him touching
        my toolly. Ask yourself was she answering the question what did someone
        tell . . . you [to] say? What did . . . someone tell you to fabricate? Or is she
        answering the question, do you know why you’re here? Do you know why
        you’re here to talk about something? But watch her. Sweet little girl. She’s
        on the ground trying to find a marker. That’s her concern at that moment in
        life.



                                              11
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022      Page: 12



  R., Vol. III at 486–87. Another reasonable possibility is that the mother and

  grandmother had simply told the child what the interview was going to be about. In

  any event, this one exchange in the forensic interview hardly compels the conclusion

  that M.B. was lying about her molestation by Mr. Bryant, much less that the

  prosecution knew she was lying. Although no transcript can fully capture the nature

  of testimony, we add in a footnote a portion of the transcript of the child’s testimony

  that suggests an artless personality, not likely to be intimidated by authority.2


        2
            The following is from the direct examination of M.B.:

        Q. The person you said is Johnny who used to be your grandpa—
        A. Yes.
        Q. —can you look around the courtroom for me—and if you need to you
        might need to stand up—can you look around the courtroom for me and
        tell me if you see Johnny? And if you do—and take your time—if you
        do, just tell me where he’s sitting and what he’s wearing?
        A. I don’t see Johnny.
        Q. Okay. I want you to take just a little bit more time. Okay? Because I
        know it’s kind of hard to see.
        THE COURT: Excuse me. You can step down to where Mr. Horton is
        and just look around the room. Okay?
        [PROSECUTOR]: You wanna kinda just step down here.
        THE COURT: Might have to move Boo. And you just look around the
        room.
        [PROSECUTOR]: You can come over with me. Judge, do you mind if I
        just bring her over here?
        THE COURT: No. Just stand right up there.
        Q. (BY [PROSECUTOR]) Okay. You can stand right here and just look
        around the courtroom see if you see him?
        A. No.
        Q. Okay. That’s okay. Go ahead and have a seat. Let me ask you this:
        How long has it—oh, I’m sorry. Get you back in your seat. Let me ask
        you this: Have you seen Johnny since this happened?
        A. No.
        Q. Okay. And so it’s been like we said a couple of years since this
        happened?
                                             12
Appellate Case: 20-5100    Document: 010110694190        Date Filed: 06/08/2022      Page: 13



        Mr. Bryant’s position that he is not procedurally barred from raising this

  Napue claim (that is, the claim that the prosecutor knew that the child was lying

  because she was coerced by her mother and grandmother) is implicitly based on the

  proposition that the coercion issue was presented to the OCCA in his postconviction

  proceeding as part of the claim that appellate counsel was ineffective for not pursuing

  the Napue issue based on the alleged coercion of M.B. See Aplt. Br. at 6 (“In his state

  post conviction proceedings, Appella[nt] raised this claim of prosecution misconduct

  under ineffective assistance of appellate counsel.”). For purposes of disposing of this

  issue, it is therefore fair for us to assume that the issue was presented to the OCCA.

  But the OCCA rejected the claims that Mr. Bryant’s appellate counsel was

  ineffective—both because the representation was not deficient and because the

  failure to raise the claims did not prejudice him (since the claims had no merit). As

  previously explained, the holding on the lack-of-prejudice issue is entitled to AEDPA




        A. Just two.
        Q. Two. Okay. Do you remember the name Johnny Kash Bryant?
        A. Yes.
        Q. Okay. When I say Johnny Kash Bryant, is that the same Johnny Kash
        Bryant that you talked about today?
        A. Yes.
        Q. And he was your step grandfather for a little while?
        A. Yes.
        Q. Married to LaVona; correct?
        A. Yes.
        Q. Okay. Your grandmother.
        A. He wasn’t married. It’s kinda hard to figure out.

  R., Vol. III at 235–37. Cf. id. at 387 (forensic interviewer agreed with prosecutor that
  M.B. “had a fairly open personality”).
                                            13
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022      Page: 14



  deference when considering Mr. Bryant’s Napue claim. See Goode, 922 F.3d at

  1159–60. And Mr. Bryant cannot overcome that deference—the OCCA could

  reasonably determine that Mr. Bryant failed to show that the prosecution knew that

  the child’s testimony was the product of coercion by her mother and grandmother.

        Mr. Bryant also argues that M.B. was clearly lying (and the prosecution knew

  that) because one cannot reconcile her account with the timelines provided by her

  mother and grandmother in their pretrial statements to investigators, as well as their

  trial testimony. This timeline-based Napue argument, however, is not preserved for

  appellate review because Mr. Bryant failed to raise it in his amended § 2254

  application.3 See Grant v. Royal, 886 F.3d 874, 909 (10th Cir. 2018) (refusing to

  consider petitioner’s arguments that were not raised in district court); Owens v.

  Trammell, 792 F.3d 1234, 1246 (10th Cir. 2015) (“Because the argument was not

  raised in his habeas petition, it is waived on appeal.”); Stouffer v. Trammell, 738 F.3d

  1205, 1222 n.13 (10th Cir. 2013) (“We do not generally consider issues that were not

  raised before the district court as part of the habeas petition.”). We decline to address

  the argument.




        3
           Nor could we say that it was implicitly raised in district court by
  incorporating arguments presented to the state court, because the argument was never
  raised there either until his procedurally barred second application for postconviction
  relief.
                                             14
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022      Page: 15



               B.     Improper-comment claim

        The district court’s grant of a COA also encompassed Mr. Bryant’s claim that

  the prosecutor committed misconduct through a comment he made in his opening

  statement to the jury. We put the challenged (and improper) comment in context:

        At the end of this, you’re going to be presented with their testimony and
        you’re gonna have to ask yourself this: Why would M.B. say these things?
        Why would [Ms. Yeoman] say these things? Motive is not an element, but
        it’s something you should probably consider. . . . And I submit to you when
        it’s all said and done, you’re gonna have this testimony, and it’s gonna be
        enough. It’s gonna be enough for you to look over and convict this man of a
        minimum of 25 years for years of abuse towards [Ms. Yeoman] and
        towards M.B.

  R., Vol. III at 199 (emphasis added). As pointed out by Mr. Bryant, the emphasized

  statement “invited the jury to not only convict Bryant for alleged abuse of M.B. but

  also impose an excessive sentence based on the allegations of [Ms. Yeoman], for

  which Bryant was not on trial.” Aplt. Suppl. Br. at 12. Mr. Bryant’s briefs in this

  court also refer to comments made by the prosecutor in closing argument. The State

  argues waiver and nonexhaustion of any challenge to the closing argument. But since,

  as explained below, resolving the prosecutorial-misconduct issue requires

  considering relevant parts of the entire trial to determine whether Mr. Bryant

  received a fair trial, it is proper for us to consider the prosecutor’s closing argument.

  In any event, even when we consider the comments at closing argument, Mr.

  Bryant’s claim fails.

        To establish a constitutional violation based on a prosecutor’s improper

  comments, a petitioner “must show more than that the prosecutors’ remarks were


                                             15
Appellate Case: 20-5100     Document: 010110694190         Date Filed: 06/08/2022       Page: 16



  undesirable or even universally condemned.” Black, 682 F.3d at 907 (internal

  quotation marks omitted). “The issue is whether [petitioner] was denied his due-

  process right to a fair trial—that is whether the prosecutors’ comments so infected

  the trial with unfairness as to make the resulting conviction a denial of due process.”

  Id. (internal quotation marks omitted). “Making this determination requires viewing

  the challenged remarks in context.” Id.; see DeRosa v. Workman, 679 F.3d 1196,

  1222 (10th Cir. 2012) (“[T]he offending prosecutorial remark or action must be

  placed in the context of the whole trial, and not viewed in isolation.”).

        Was the potential prejudice arising from the prosecutor’s opening statement

  mitigated by other events at trial? One could reasonably draw that conclusion. To

  begin with, the judge admonished the jury before Ms. Yeoman testified that her

  testimony about Mr. Bryant’s past abuse was not to be taken “as proof of the guilt or

  innocence of the defendant of the specific offense charged in the Information” but

  instead as evidence “solely on the issue of the defendant’s alleged motive,

  opportunity, intent, plan and identity.” R., Vol. III at 264. And defense counsel

  reiterated this point at the outset of closing argument: “First of all, I want to make

  one thing clear. This is not a trial about Johnny Kash Bryant, Sr., allegations made by

  [Ms. Yeoman] in ’98, ’96. This is not the reason why we are here today.” Id. at 469–

  70. Indeed, the prosecutor said essentially the same thing early in his rebuttal closing

  argument:

        I didn’t call [Ms. Yeoman] to testify so that I can convict Johnny Kash
        Bryant, Sr. of what happened back in the ’90s. I called her to testify so she
        could tell you how he lusts and sexually abuses children and he has going

                                             16
Appellate Case: 20-5100     Document: 010110694190          Date Filed: 06/08/2022        Page: 17



         back to the 1990s. Don’t convict him for that, but when you’re asking
         yourself is M.B. telling the truth, you can look at his intent. It’s a jury
         instruction for you to read. . . . Not to convict him for what he did in the
         ’90s, but see how it [a]ffects what you believe—whether you believe M.B.
         or not.

  Id. at 484.

         Unfortunately, the prosecutor seemed to stray from this proposition a few

  minutes later, saying: “Like I said, we agree the victim . . . in this case is M.B. And

  that she suffered. And just like her mother, she will always be a victim.” Id. at 490

  (emphasis added). A defense objection to the comment was overruled. But not for

  long. When the prosecutor continued by saying, “And although they will always be

  victims, today is the day you are held accountable for these actions,” defense counsel

  objected: “He is not on trial for the allegations out of the 1990s. He’s repeatedly

  referred to ‘them’ as the victim, and accountable for ‘these actions’ including those

  of the 1990s. That’s entirely inappropriate.” Id. at 492. The district court agreed:

  “There’s only one victim in this case. Objection sustained.” Id.

         In addition, during deliberations the jury had the benefit of two instructions

  emphasizing the point. Instruction No. 13 said:

         Evidence has been received that the defendant, JOHNNY KASH BRYANT
         SR has allegedly committed misconduct other than that charged in the
         information. You may not consider this evidence as proof of the guilt or
         innocence of JOHNNY KASH BRYANT SR of the specific offense
         charged in the information. This evidence has been received solely on the
         issue of his alleged intent, motive, plan and identity. This evidence is to be
         considered by you only for the limited purpose for which it was received.




                                              17
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022       Page: 18



  R., Vol. I at 731. And Instruction No. 14 further alerted the jury that it should not

  convict Mr. Bryant solely for past misconduct or a perceived propensity to molest

  children:

         You have heard evidence that the defendant may have committed other
         offenses of child molestation in addition to the offense(s) for which he is
         now on trial. You may consider this evidence for its bearing on any matter
         to which it is relevant along with all of the other evidence and give this
         evidence the weight, if any, you deem appropriate in reaching your verdict.
         You may not, however, convict the defendant solely because you believe he
         committed these other offenses or solely because you believe he has a
         tendency to engage in acts of child molestation. The prosecution’s burden
         of proof to establish the defendant’s guilt beyond a reasonable doubt
         remains as to each and every element of the offense charged.

  Id. at 732.

         In denying Mr. Bryant’s first application for postconviction relief, the OCCA

  rejected his argument that his appellate attorney was constitutionally inadequate for

  failure to challenge the prosecutor’s improper remarks. The court said that he had not

  shown that his counsel’s performance was deficient or that he was prejudiced by

  failure to raise prosecutorial misconduct. As we have explained above, this amounted

  to a holding that the claim for relief based on the prosecutor’s comments lacked

  merit, and this holding is entitled to AEDPA deference under 28 U.S.C. § 2254(d).

  See Goode, 922 F.3d at 1159–60. Given the trial court’s repeated and forceful

  admonitions to the jury that the child was the only victim that Mr. Bryant was

  charged with molesting, the OCCA did not unreasonably apply Supreme Court

  precedent in holding that this prosecutorial-misconduct claim lacked merit. We

  therefore must deny Mr. Bryant relief on this claim.


                                             18
Appellate Case: 20-5100      Document: 010110694190       Date Filed: 06/08/2022     Page: 19



                 C.     Requests for COA on other claims

           Mr. Bryant appears to request a COA on four claims of ineffective assistance

  of appellate counsel on which the district court did not grant him a COA: (1) failing

  to argue actual innocence; (2) failing to challenge the trial attorney’s advice to Mr.

  Bryant to waive his right to a preliminary hearing; (3) failing to challenge the

  admission of other-acts evidence relating to Ms. Yeoman; and (4) failing to challenge

  the failure of trial counsel to obtain the allegedly exculpatory October 1998 DHS

  report. We deny a COA on any of these four claims.

           A COA will issue “only if the applicant has made a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires the

  applicant to show that the district court’s resolution of the claim was “debatable or

  wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “AEDPA’s deferential

  treatment of state court decisions must be incorporated into our consideration of a

  habeas petitioner’s request for COA.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir.

  2004).

           The first claim on which Mr. Bryant seeks a COA concerns appellate counsel’s

  failure to raise a claim of actual innocence on direct appeal. In this court his sole

  argument on the merits of the claim is that inconsistent timeline evidence showed his

  actual innocence. To establish actual innocence, the petitioner must “support his

  allegations of constitutional error with new reliable evidence—whether it be

  exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

  evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

                                             19
Appellate Case: 20-5100    Document: 010110694190        Date Filed: 06/08/2022      Page: 20



  And “the petitioner must show that it is more likely than not that no reasonable juror

  would have convicted him in the light of the new evidence.” Id. at 327; see also

  Braun v. State, 937 P.2d 505, 514 n.15 (Okla. Crim. App. 1997) (citing federal law to

  reject petitioner’s actual-innocence contention). Mr. Bryant’s rehashing of evidence

  from trial clearly cannot meet the actual-innocence standard.

        The second claim is that appellate counsel failed to challenge trial counsel’s

  advice that Mr. Bryant waive his right to a preliminary hearing. In support, he cites

  solely the exchange at the end of M.B.’s forensic interview as evidence that M.B.’s

  mother and grandmother coerced her into making false allegations. He argues that

  had this evidence, which had been reviewed by his attorney, been presented in a

  preliminary hearing, it would have defeated probable cause and forestalled

  prosecution; he further argues that a preliminary hearing would have provided

  testimony that could have been used for impeachment at trial. The OCCA resolved

  this claim on the merits, holding that Mr. Bryant had established neither deficient

  performance nor prejudice. The OCCA’s decision is entitled to AEDPA deference. A

  competent attorney could reasonably have decided that a preliminary hearing was

  unlikely to produce a favorable result and would not provide helpful discovery or

  material for impeachment of witnesses at trial; and such a hearing would present the

  risk that it would preserve for trial the testimony of a witness who might later not

  wish to implicate Mr. Bryant (recall that Ms. Yeoman apparently had regretted

  implicating him on a prior occasion). As the Supreme Court has stated, “[S]trategic

  choices made after thorough investigation of law and facts relevant to plausible

                                             20
Appellate Case: 20-5100    Document: 010110694190        Date Filed: 06/08/2022        Page: 21



  options are virtually unchallengeable.” Strickland, 466 U.S. at 690. Here, Mr. Bryant

  admits, indeed he insists, that his attorney had all the information necessary to know

  whether a preliminary hearing would be helpful. The OCCA could reasonably

  conclude that Mr. Bryant did not satisfy his burden to show ineffective assistance

  under Strickland.

        Mr. Bryant’s third claim is that appellate counsel failed to challenge the

  admission of other-acts evidence—that is, much of Ms. Yeoman’s testimony.4 But

  appellate counsel did raise that challenge, and the OCCA rejected it, writing:

        Evidence of Bryant’s prior acts of child molestation was properly admitted
        to establish his propensity to commit the sexual assault against M.B. and to
        rebut his claim that the allegations against him were fabricated. 12 O.S.
        2011, § 2414(A).[5] The age of the other crimes evidence was one factor
        among many the trial court could consider in weighing the probative value
        against the prejudicial effect of this evidence. The many similarities
        between the prior crimes and the charged offense show a visible connection
        and make the probative value of the prior acts substantially outweigh any
        risk of unfair prejudice. [The claim] is denied.




        4
            In his brief in this court, Mr. Bryant supplements this evidentiary claim with
  allegations of error in two jury instructions on the proper use of general other-acts
  evidence (the admonition given before Ms. Yeoman’s testimony and Instruction No.
  13, both quoted earlier in this opinion). He contends that they should have stated that
  other-acts evidence can be used against a defendant for only one of the enumerated
  purposes (say, motive but not identity). To the extent this jury-instruction argument
  is relevant to the evidentiary issue, it is not preserved for our review because his
  amended § 2254 application below did not so much as mention the jury instructions
  under this claim. In any event, the claim is frivolous.
          5
            Under Oklahoma law, “[i]n a criminal case in which the defendant is accused
  of an offense of child molestation, evidence of the defendant’s commission of
  another offense or offenses of child molestation is admissible, and may be considered
  for its bearing on any matter to which it is relevant.” Okla. Stat. tit. 12 § 2414(A).
                                            21
Appellate Case: 20-5100      Document: 010110694190      Date Filed: 06/08/2022      Page: 22



  R., Vol. II at 222–23. Because appellate counsel made precisely the argument Mr.

  Bryant says was wrongly omitted, the claim is baseless and must be rejected.

        Mr. Bryant’s fourth and final claim alleges that appellate counsel should have

  argued that trial counsel was ineffective for not obtaining and using the October 1998

  DHS report. The OCCA reached and rejected a claim concerning the DHS report, but

  the substance of how Mr. Bryant says the report should have been used has

  appreciably changed between then and now. In state court Mr. Bryant merely argued

  that the report could have been used to better cross-examine Ms. Yeoman. In his

  amended § 2254 application he claimed that the report could have been used to better

  cross-examine Ms. Yeoman and prevent admission of her testimony in the first place.

  In this court he solely argues that the report could have been used to prevent

  admission of Ms. Yeoman’s testimony because other-acts evidence is admissible in

  Oklahoma only if established by clear and convincing evidence. See Horn v. State,

  204 P.3d 777, 786 & n.3 (Okla. Crim. App. 2009). But that version of the claim is

  unexhausted and would now be procedurally barred if raised in state court. See Okla.

  Stat. tit. 22 § 1086 (grounds for relief that could have been, but were not, brought in

  the first application for postconviction relief are procedurally barred in a subsequent

  application). Mr. Bryant does not argue any excuse for the default. He therefore is

  barred from relief on this claim. See Grant, 886 F.3d at 901–02 (were applicant to

  return to state court to present unexhausted claim, state court would find claim

  procedurally barred, so “anticipatory procedural bar” precluded federal court’s

  consideration of claim).

                                             22
Appellate Case: 20-5100     Document: 010110694190        Date Filed: 06/08/2022   Page: 23



        No reasonable jurist could debate the district court’s resolution of the claims

  for which Mr. Bryant seeks a COA.

        III.   CONCLUSION

        We GRANT Mr. Bryant’s motion to proceed in forma pauperis. We AFFIRM

  the district court’s denial of relief under 28 U.S.C. § 2254.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                             23